Citation Nr: 0033221	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (Committee) located in the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO notified the appellant by letters dated in August 
1996 and December 1997, that an overpayment of death pension 
benefits in the amount of $6,611.00 had been created and her 
rights with respect to requesting a waiver of the resulting 
debt.  

2.  The appellant filed a request for waiver of the 
overpayment in September 1998, in excess of 180 days after 
notice of her indebtedness.


CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$6,611.00.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed her application for death pension 
benefits in April 1995.  The appellant listed her monthly 
retirement benefits as her only source of income.  

By letter dated in June 1995, the RO notified the appellant 
that her claim for death pension had been approved, effective 
April 1, 1995.  




In July 1996, the appellant submitted an Improved Pension 
Eligibility Verification Report, VA Form 21-0518-1.  The 
appellant listed her monthly retirement benefits as her only 
source of income.  She listed no Social Security 
Administration (SSA) benefits.  

In August 1997, the appellant submitted another Improved 
Pension Eligibility Verification Report, VA Form 21-0518-1.  
The appellant again listed her monthly retirement benefits as 
her only source of income.  She listed no SSA benefits.  

In October 1997, the RO notified the appellant that 
information had been received from the SSA showing she was 
receiving monthly SSA benefits.  The RO notified the 
appellant that her death pension benefits would be adjusted 
to take into account the monthly SSA benefits and that this 
would result in an overpayment of VA benefits.  

By letter dated on December 2, 1997, the RO notified the 
appellant that her monthly death pension benefits were being 
terminated, effective July 1, 1995, because of the monthly 
income from the SSA.  The RO also notified the appellant that 
an overpayment of death pension benefits had been created 
that she would be required to repay.  The RO notified her of 
her rights with respect to requesting a waiver of the 
resulting debt.  

By letter dated on September 24, 1998, the appellant filed a 
request for waiver of the indebtedness.  Information received 
from the Debt Management Center indicates that the appellant 
was originally notified of the overpayment by letter dated on 
August 15, 1996 and again notified on December 3, 1997.  


Criteria

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).


Analysis

An overpayment of improved death pension benefits in the 
amount of $6,611.00 was created as a result of monthly SSA 
benefits that were not included in the appellant's 
application and her Improved Pension Eligibility Verification 
Reports, VA Forms 21-0518-1.  In fact, while receiving SSA 
benefits in the amount of several hundred dollars a month the 
appellant stated to VA that she was receiving no money from 
SSA.  The appellant does not dispute the amount of the 
overpayment.  

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant on August 15, 
1996, and on December 3, 1997, which informed her of the 
overpayment in question and her rights with respect to 
requesting a waiver of the resulting debt.  Although copies 
of the actual notices are not of record, as the appellant 
does not contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
her last known address of record at the time the letter was 
sent, it is presumed that she received the standard first 
debt notice/waiver rights letter.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary).  

In this case, the appellant argues that she did not receive 
actual notice of the overpayment in 1996 because she was 
living in San Antonio, Texas, at the time.  She acknowledges 
that she did not notify the VA in 1996 that her address had 
changed because she did not intend to live in Texas on a 
permanent basis.  She contends that her father became ill 
during the time she was in Texas and this required her to 
stay there.  However, she has indicated that her daughter 
held onto all of her mail during that time and this is why 
she was unable to request a waiver of the indebtedness within 
the 180-day time period.  

Thus, the appellant has not alleged circumstances beyond her 
control which caused a delay in receipt of the notification 
of the indebtedness.  She does not contend that the 
notification letters were not received at her listed address 
and she has also not demonstrated that there was a delay in 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  Rather, these notices were 
received at her listed address but, according to her 
explanation, she was not in the area.  However, it was the 
appellant's responsibility to keep VA apprised of her current 
address.  Thus, even though she may have been temporarily in 
Texas in 1996, this does not constitute other circumstances 
beyond her control.  Presuming the credibility of her 
explanation, it merely reflects her lack of prudence in 
failing to have her daughter screen and forward mail to her, 
a matter that was certainly within her control.  

The Board finds that the RO notified the appellant by letters 
dated in August 1996 and December 1997, that an overpayment 
of death pension benefits in the amount of $6,611.00 had been 
created and her rights with respect to requesting a waiver of 
the resulting debt.  The Board also finds that the appellant 
filed a request for waiver of the overpayment in September 
1998, in excess of 180 days after notice of her indebtedness.  
Thus, it is concluded that the appellant did not timely apply 
for a waiver of recovery of an overpayment of death pension 
benefits in the amount of $6,611.00.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (2000).  

In this case, the law and not the evidence is dispositive and 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits is denied.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

